Citation Nr: 1445944	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-19 782	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back disability.  



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted a reopened claim of service connection for degenerative disc disease of the lumbar spine with stenosis and a herniated disc, rated 20 percent, effective November 12, 2008.  A March 2010 rating decision increased the rating for the Veteran's service-connected low back disability to 40 percent, also effective November 12, 2008.  A July 2011 rating decision granted service connection for radiculopathy of L4 through S1 dermatomes, left and right lower extremities, rated 10 percent each, effective September 3, 2010.  An October 2011 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU), effective September 3, 2010.  In his May 2010 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board.  In a statement received in March 2013, he withdrew such request and stated that he was satisfied with the decision regarding a TDIU rating.  In February 2014, the case was remanded [by an Acting Veterans Law Judge] for additional development.  April 2014 Reports of Contact indicate that the Veteran cancelled his VA examination; he has not expressed an intent to appear for an examination if one were to be rescheduled.  The case has now been reassigned to the undersigned.  


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled in 2014 in connection with his appeal seeking an increase in the rating assigned with a grant of a reopened claim of service connection for a low back disability (and necessary to properly adjudicate the matter); good cause for his failure to appear is not shown.  




CONCLUSION OF LAW

The  claim seeking an increased rating for a low back disability must be denied because the Veteran failed (without good cause) to report for a VA examination scheduled to determine his entitlement to an increase in the rating assigned with the grant of a reopened claim of service connection.  38 C.F.R. §§ 3.326(a), 3.655 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and an effective date, statutory notice had served its purpose, and was no longer necessary.  Furthermore, where, as here, there is no dispute as to the facts, and the law is dispositive, the VCAA does not apply.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that such is the situation in the instant case.  

When entitlement or continued entitlement to a benefit sought cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  "When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."  38 C.F.R. § 3.655(b) (emphasis added).  

A February 2014 Board remand of the matter on appeal ordered a VA examination to evaluate the Veteran's service-connected low back disability.  April 2014 Reports of Contact show that he called to cancel his VA examination, and that he thought he had put in a withdrawal for this appeal.  However, he has not expressed his intent to withdraw his appeal in writing.  38 C.F.R. § 20.204.  

A July 2014 supplemental statement of the case (SSOC) includes the provisions of 38 C.F.R. § 3.655.  The cover letter to the SSOC, dated in July 2014 advised the Veteran that he had 30 days to respond.  An August 2014 Report of Contact shows that the Veteran waived his right to have the VA wait at least 30 days before his appeal was certified to the Board, and also waived his right to submit additional evidence to the RO.  It is not in dispute that he was aware of the VA examination as well as the consequence of his failure to report for the examination.  

The record shows that the Veteran failed to report for the VA examination scheduled in connection with a claim for an increase in the rating assigned with a grant of service connection pursuant to a reopened claim.  He has not provided good cause for his failure to appeal.  The regulation governing in the circumstances presented, 38 C.F.R. § 3.655(b), is clear and unequivocal; it mandates ("shall") that the claim must be denied.  Accordingly, the Board has no discretion in the matter; the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for a rating in excess of 40 percent for a low back disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


